Wilde J.
delivered the opinion of the Court. This case has been argued on the facts stated in the bill and answer. The plaintiffs filed the general replication, but no evidence has been taken, and we understand by the remarks of counsel in the argument, that all the facts stated in the bill, and not denied in the answer, were intended to be admitted. We have accordingly so considered them.
The bill sets forth, that the town of Raynham, from the t.me of its incorporation in 1731, until 1833, acted as a municipality and parish ; that in 1796 the town, acting parochially, ordered a sale of certain unappropriated floor room in their meetinghouse, to begin a fund for the support of a congregational minister ; that the proceeds were kept until March 1798, when an act was passed, by which the trustees of the fund were incorporated ; and that it was provided in the act, that the fund should be applied to the support of a teacher of piety, *152who should preach in the meetinghouse near to the centre oi the town. It is also averred in the bill and admitted in the answer, that the proceeds of the fund, from the year 1816 tc 1834, were annually applied to the support of the minister preaching in such meetinghouse, and in a new meetinghouse built in its place ; but that the defendants have made no payment since that time. The bill then avers, that in 1833 the town declined to act parochially any longer; and that thereupon, on the 19th of April, 1834, the parish organized itself, agreeably to the St. 1823, c. 106, by the name of the First Congregational Society in Raynham. The defendants deny, that the town has ever declined to act in its parochial capacity, and aver that, in June 1836, the town filled a vacancy in the board of trustees. The consent of the town, however, is not necessary to enable a parish or religious society to organize itself under the statute ; and whether the town declined to act parochially, previously to the organization, is quite immaterial.
Upon these facts, we think it manifest that the plaintiffs are entitled to the proceeds of the trust fund. The members of the plaintiff parish or society, attended public worship in the new meetinghouse built in the place of the meetinghouse mentioned in the act incorporating the trustees of the fund, the Rev. Mr Sandford, who is made a party in the suit, having long been, and still continuing to be, their minister and public teacher ot piety, religion and morality ; and by the express words of the act, the proceeds of the trust fund were to be applied to the support of such a public teacher in that meetinghouse. On the organization of the First Congregational Society, it became the successor of the town, and entitled to the same right and interest in the trust fund which was originally vested in the town in its parochial capacity. The town, as a municipality, had no interest in the fund ; and no other religious society in the town except the plaintiffs, appear to have any title derived from the. town. A society was organized in 1827, but it was organized under the name of the Second Congregational Society, and clearly had no right or interest in the fund ; nor does it appear, that it has ever claimed any. It is averred in the answer, that, in 1837, another society was formed, and that they erected a meetinghouse near the centre of the town ; that a teacher of *153leligion, piety and morality had officiated in it; and that the persons worshipping there had claimed the proceeds of the fund to be appropriated to his support. This claim is manifestly unfounded. The right of the town in the fund had vested in the plaintiff parish or society before that society was formed. On the whole, we are of opinion that the plaintiffs have a good right to have the proceeds of the fund appropriated as prayed for in the bill. Indeed the defendants’ counsel have not urged any objection to the plaintiffs’ right and title ; but they rely on an objection to the jurisdiction of the Court and to the form of the bill. That the Court has jurisdiction of the subject matter of the bill, cannot be questioned. By the Revised Stat. c. 81, § 8, the Court have the power to hear and determine in equity “ all suits and proceedings for enforcing and regulating the execution of trusts, whether the trusts relate to real or personal estate.”
But the defendants’ counsel contend, that the plaintiffs have a plain, adequate and complete remedy at law, and that for this reason the Court has no jurisdiction as a court of equity. This objection Seems to have been made too late, after the defendants had answered' the bill and submitted to the jurisdiction of the Court. If the Court has jurisdiction of the subject matter in dispute, any other objection to the jurisdiction of the Court should have been made without delay and at the earliest opportunity. Ludlow v. Simond, 2 Caines’s Cas. 40.
There is, however, no foundation for the objection. The most appropriate remedy for enforcing the performance of all trusts is to be found in a court of equity. There may be cases where a party may have an adequate remedy at law for a breach of trust, but the cases are rare ; and I am not aware of any case in which a court of equity has refused to enforce a trust on the ground that the plaintiff had an adequate remedy at law ; certainly not, if the party seeking relief is entitled to a discovery, or if the trustee is bound to state an account of the amount of the trust fund and its proceeds, as the defendants are bound to do in the present case.
We think also there is no ground for the other objection made by the defendants’ counsel, as to the supposed misjoinder and non-joinder of the proper parties. This objection does not *154appear to be raised by the answer ; for the answer concludes with the prayer, that if the Court should assume jurisdiction, they would direct what disposition should be made of the fund. We are of opinion, however, that the proper parties have been, joined. Mr. Sanford is interested in the fund, and is entitled to the proceeds, by the vote of his society, as a part of his salary, and, certainly, was properly joined as a party ; and, as. the town have no interest whatever in the fund or its proceeds, it is very clear it ought not to have been made a party.
Defendants’ objections to the bill overruled. Referred to a master, to take an account.